Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021, 09/29/2021, and 12/7/2021 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed limitations a “differential component” is undefined and unclear. In the specification, “….. maintaining the driver mode of the other of the first and second switching drivers and applying a variation in duty cycle to maintain a magnitude of a differential component of the first and second driver signal”. Paras. 0026 and 0169). However, it is not clear what is a differential component of the first and second drivers. Further, explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyerby (US# 2013/0223651 hereinafter Hoyerby) in view of Dijkstra et al. (US# 7,518,442 hereinafter Dijkstra).
Referring to claim 1, Hoyerby discloses a driver circuit (driver 401; Paras. 0104-0105; Fig. 4A-B) for driving a transducer (loudspeaker load 440; Figs. 4a-4b and 6-7), based on an input signal (The audio input signal waveform that corresponds to the pulse width modulated output signal waveforms is illustrated by waveform 119.; Para. 0100) comprising: 
first and second switching drivers (drivers 425 and 426; Fig. 4B) with respective driver output nodes (nodes at VA and VB; Fig. 4) for driving said transducer (Fig. 4B having the drivers 425 and 426 for driving the powers VA and VB  output  to loudspeaker load 440; Para. 0108), each of the first and second switching drivers (drivers 425 and 426; Fig. 4B) comprising a respective output stage for controllably switching the respective driver output node between high and low switching voltages with a controlled duty cycle (drivers 425 and 426 for driving the high and low power at each node VA  “graph 220”  and node VB “graph 221” with modulation duty cycle output to loudspeaker load 440; Figs. 2 and 5); 
wherein each of the first and second switching drivers (drivers 425 and 426; Fig. 4B) is operable in a plurality of different driver modes, wherein the switching voltages are different in said different driver modes (Fig. 5 shows that the variable between high and low power through nodes VA and VB and the nodes are inverse of each other. Thus, at the high and low power are different in modes of operation; see Fig. 5 and see Para. 0115); and
a controller (controller 703, 803, 1103; Figs. 7, 8 and 11) for controlling the driver mode of operation and the duty cycle of each of the first and second switching drivers based on the input signal (A controller is adapted to receive an audio input signal and derive a first set of modulated control signals therefrom. The controller applies the first set of modulated control signals to respective switch control terminals of the first driver. The controller is further adapted to derive a second set of modulated control signals, having a predetermined phase relationship to the first set of modulated control signals, and apply the second set of modulated control signals to respective switch control terminals of the second driver.; Paras. 0042, 0048, 0050,…..and The controller is adapted to switch between the first and second operation modes depending on a detected level of the audio input signal. The level of the audio input signal may be determined directly by determination or measurement of an average, peak, peak-to-peak, RMS etc. level of the audio input signal. Alternatively, the level of the audio input signal may be determined indirectly for example through a detection of a modulation index, or modulation duty cycle of one or more pulse width modulated control signals such as one of the first, second, third and fourth pulse width modulated control signals or a signal derived therefrom. Para. 0053);
wherein the controller (controller 703, 803, 1103; Figs. 7, 8 and 11) is configured to control the duty cycles of the first and second switching drivers within defined minimum and maximum limits of duty cycles (FIG. 5 shows the low and high power output at nodes VA and VB  whilst the duty cycle of each node VA and VB is vary…., and duty cycle with modulation threshold. Thus, the duty cycle modulation threshold with maximum or minimum limit; Paras. 0138-0140);
wherein the controller (controller 703, 803, 1103; Figs. 7, 8 and 11) is configured to transition between different driver modes of operation when the duty cycle of at least one of the first and second switching drivers reaches the maximum or minimum duty cycle limit (FIG. 5 shows the low and high power output at nodes VA and VB  whilst the duty cycle of each node VA and VB is vary…., and duty cycle with modulation threshold. Thus, the duty cycle modulation threshold with maximum or minimum limit; Paras. 0138-0140) and the controller (controller 703, 803, 1103; Figs. 7, 8 and 11) is configured to implement the transition by changing the driver mode of one of the first and second switching drivers at said maximum or minimum limit of duty cycle (FIG. 5 shows the low and high power output at nodes VA and VB whilst the duty cycle of each node VA and VB is vary…., and duty cycle with modulation threshold. Thus, the duty cycle modulation threshold with maximum or minimum limit; Paras. 0138-0140) and vary the duty cycle of that one of the first and second switching drivers to the other limit of duty cycle whilst maintaining the driver mode of the other of the first and second switching drivers (FIG. 5 shows the low and high power output at nodes VA and VB  whilst the duty cycle of each node VA and VB is vary…., and duty cycle with modulation threshold. Thus, the duty cycle modulation threshold with maximum or minimum limit; Paras. 0138-0140) and applying a variation in duty cycle to maintain a magnitude of a differential component  (the changes of the driving waveforms from high to low at VA and low to high at VB; Fig. 5) of the first and second driver signal (FIG. 5 as output waveform 513 depicting 2 discrete levels of pulse width modulated waveforms VA-VB above zero, a zero level and 2 discrete levels of pulse width modulated waveforms below zero.; Para. 0115. Thus, the waveform 513 having duty cycle variation and with the magnitude is zero, a zero level and 2 waveforms below zero).
However, Hoyerby does not specifically disclose driving said transducer in a bridge-tied-load configuration.
In an analogous art, Dijkstra discloses driving said transducer in a bridge-tied-load configuration (the audio power amplifier is built up from two substantially identical time-multiplexed (TM) single ended (SE) modulator stages in order to drive loudspeaker 2450 in bridge-tied-load (BTL) mode.; Col. 9 line 59 to Col. 10 line 5, Fig. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Dijkstra to the system of Hoyerby in order to allow the class D amplifier to provide corresponding pulse in the pulse width modulation (PWM) output signal, such that the pulse is terminated when the area under the pulse of the output of the class D power stage is substantially equal to the area under the pulse of the corresponding PWM input signal, thus providing instantaneous per-pulse PWM feedback.
Referring to claim 3, Hoyerby discloses wherein the difference between the switching
voltages is the same in each of the different driver modes (In class BD modulation, zero states exist which involve setting the output nodes VA and VB to the same state or voltage simultaneously.; Para. 0102,… and see Fig. 2b that changing from waveform 224 as first mode to waveform 222 as second mode, the waveforms 224 and 222 remain consistent. Thus, the waveforms 224 and 222 remain consistent, the voltages is the same).
Referring to claim 13, Hoyerby discloses further comprising at least a first inductor (inductors 437,438; Fig. 4) connected to the driver output node of the first switching driver for connection in series with the transducer (loudspeaker load 440; Figs. 4a-4b) (inductor 437 is in series with loudspeaker load 440; Figs. 4a-4b).
Referring to claim 14, Hoyerby discloses further comprising said transducer (loudspeaker load 440; Figs. 4a-4b).
Referring to claim 15, Hoyerby discloses wherein the transducer is at least one of an audio output transducer and a haptic output transducer (loudspeaker load 440; Figs. 4a-4b).
Referring to claim 16, Hoyerby discloses wherein the transducer is piezoelectric or ceramic transducer (The loudspeaker load may comprise any type of moving coil (dynamic), moving armature, piezo-electric, electrostatic type of audio speaker.; Para. 0084).
Referring to claim 17, Hoyerby discloses an electronic device comprising the driver circuit of claim 1 (Para. 0100, Fig. 1).
Referring to claim 19, Hoyerby discloses a driver circuit (driver 401; Paras. 0104-0105; Figs. 4A-B) for driving a transducer (loudspeaker load 440; Figs. 4a-4b and 6-7) based on an input (The audio input signal waveform that corresponds to the pulse width modulated output signal waveforms is illustrated by waveform 119.; Para. 0100) comprising: 
first and second switching drivers (drivers 425 and 426; Fig. 4B) for generating respective first and second drive signals at first and second output nodes (nodes at VA and VB; Fig. 4) for driving the transducer (Fig. 4B having the drivers 425 and 426 for driving the power to output nodes VA and VB to loudspeaker load 440; Para. 0108),
wherein each of the first and second switching drivers (drivers 425 and 426; Fig. 4B) is configured to controllably switch the respective first or second output node between two switching voltages with a controlled duty cycle (drivers 425 and 426 for driving the high and low power to nodes VA  “graph 220”  and VB “graph 221” with modulation duty cycle output to loudspeaker load 440; Figs. 2 and 5); and
wherein the first and second switching drivers (drivers 425 and 426; Fig. 4B) are configured such that the two switching voltages are controllably variable to provide different modes of operation (Fig. 5 shows that the variable between high and low power through nodes VA and VB and the nodes are inverse of each other. Thus, at the high and low power are different in modes of operation; see Fig. 5 and see Para. 0115); 
wherein the driver circuit (driver 401; Paras. 0104-0105; Fig. 4A-B) is configured so as to transition between modes (The controller is adapted to switch between the first and second operation modes depending on a detected level of the audio input signal.; Para. 0053) by: 
controllably varying the switching voltages (low and high power output vary at each node VA and VB; Fig. 5) for one of the first and second switching drivers (drivers 425 and 426; Fig. 4B) whilst switching the duty cycle of that driver from one of a maximum or minimum limit of duty cycle to the other or the maximum or minimum limit (FIG. 5 shows the low and high power output at nodes VA and VB  whilst the duty cycle of each node VA and VB is vary…., and duty cycle with modulation threshold. Thus, the duty cycle modulation threshold with maximum or minimum limit; Paras. 0138-0140); 
whilst maintaining the switching voltages for the other of the first and second switching drivers (low and high power output at nodes VA and VB; Fig. 5) and applying a corresponding change in duty cycle to maintain a differential voltage (Fig. 5 shows that graph 513 is the differential voltage of VA-VB with variation of duty cycle).
However, Hoyerby does not specifically disclose driving said transducer in a bridge-tied-load configuration.
In an analogous art, Dijkstra discloses driving said transducer in a bridge-tied-load configuration (the audio power amplifier is built up from two substantially identical time-multiplexed (TM) single ended (SE) modulator stages in order to drive loudspeaker 2450 in bridge-tied-load (BTL) mode.; Col. 9 line 59 to Col. 10 line 5, Fig. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Dijkstra to the system of Hoyerby in order to allow the class D amplifier to provide corresponding pulse in the pulse width modulation (PWM) output signal, such that the pulse is terminated when the area under the pulse of the output of the class D power stage is substantially equal to the area under the pulse of the corresponding PWM input signal, thus providing instantaneous per-pulse PWM feedback.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyerby (US# 2013/0223651 hereinafter Hoyerby) in view of Dijkstra et al. (US# 7,518,442 hereinafter Dijkstra), and Owen et al. (US# 4,725,993 hereinafter Owen).
Referring to claim 2, Hoyerby in view of Dijkstra is silent on wherein the maximum limit of duty cycle is 95% or less and the minimum limit of duty cycle is 5%  of greater. Hoyerby discloses (FIG. 5 shows the low and high power output at nodes VA and VB  whilst the duty cycle of each node VA and VB is vary…., and duty cycle with modulation threshold. Thus, the duty cycle modulation threshold with maximum or minimum limit; Paras. 0138-0140).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the maximum limit of duty cycle is 95% or less and the minimum limit of duty cycle is 5% of greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In an analogous art, Owen discloses wherein the maximum limit of duty cycle is 95% or less and the minimum limit of duty cycle is 5%  of greater (The reflected ultrasonic compressional wave energy incident on dog 1 is preferably pulsed at a rate in the audio range of 20 to 300 cycles per second with a relatively low duty cycle of less than 50%, preferably in the range of about 7% to 30%.; Col. 4 lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Owen to the system of Hoyerby in view of Dijkstra in order to provide a new and improved portable, battery-powered oscillating device having low input power requirements.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyerby (US# 2013/0223651 hereinafter Hoyerby) in view of Dijkstra et al. (US# 7,518,442 hereinafter Dijkstra), and Atkins et al. (US# 2014/0233763 hereinafter Atkins).
Referring to claim 10, Hoyerby in view of Dijkstra as applied above does not specifically disclose wherein each of the first and second switching drivers comprises a variable boost stage selectively operable to provide voltage boosting to provide a voltage for use as a switching voltage in at least one of the different driver modes.
In an analogous art, Atkins discloses wherein each of the first and second switching drivers comprises a variable boost stage selectively operable to provide voltage boosting to provide a voltage for use as a switching voltage in at least one of the different driver modes Since this will affect the driving of the voltage multiplier, this is arranged to boost the bias voltage to an appropriate level when the system is running at low volume.; Para. 0006… and the output from the transistors 4, 5 is fed to a voltage multiplier 10, which in this embodiment is a Cockcroft Walton multiplier. This increases the maximum voltage from the power supply to, say, 400 volts. The rectified boosted voltage is fed to constant current source 11. The output from this is fed to a resistor 12. The resulting constant voltage across the resistor 12 is used as the bias voltage for loudspeaker 9.; Para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Akins to the system of Hoyerby in view of Dijkstra in order to reduce the volume since the modulated pulse levels are also reduced.

Allowable Subject Matter
Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 18, the prior art of record teaches a driver circuit for driving a transducer based on an input signal.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A driver circuit for driving a transducer based on an input signal comprising: first and second switching drivers configured to drive the transducer in a bridge-tied-load configuration; wherein each of the first and second switching drivers comprise an output  stage for controllably switching a driver output node two switching voltages with a controlled duty cycle; 
wherein each of the first and second switching drivers is operable in a plurality of different driver modes where the switching voltages are different in the different driver modes; and a controller for controlling the driver mode of operation and duty cycle of each of the first and second switching drivers based on the input signal, wherein the controller is configured to controllable vary the duty cycle within a minimum duty cycle limit greater than 0% and a maximum duty cycle limit less than 100% and to transition between driver modes when one of the minimum or maximum duty cycle limits is reached; wherein the controller is configured such that during any mode transition, the driver mode of just one of the first and second switching drivers is changed.”.

Claim Objections
Claims 4-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 4, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein each of the first and second switching drivers are operable in:
a first mode in which the switching voltages are a first voltage V1 and a second voltage V2, where the first voltage is more positive than the second voltage; and at least one of: a second mode in which the switching voltages are the first voltage V1 and a voltage which is more positive than the first voltage V1; and a third mode in which the switching voltages are the second voltage V2 and a voltage which is more negative than the second voltage V2.”
Referring to claims 5-8 are objected upon dependent claim 4.
Referring to claim 9, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the controller is configured to control the duty cycles of the first and second switching drivers before and after a transition in mode such that a common-mode component of the voltage across the transducer differs before and after the transition”.
Referring to claim 11, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein each of the first and second switching drivers comprises first and second supply nodes for receiving first and second supply voltages and the variable boost stage of each of the first and second switching drivers comprise at least one capacitor and a network of switches for connecting the first and second supply nodes with the capacitor and the respective output stage”.
Referring to claim 12 is objected upon dependent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                              /NELSON M ROSARIO/Examiner, Art Unit 2624                                                               Primary Examiner, Art Unit 2624